Citation Nr: 0724182	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-25 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The appellant had active duty for training from April 1979 to 
November 1979.      

This matter returns to the Board of Veterans' Appeals (Board) 
following a Board Remand issued in December 2005.  This 
matter was originally on appeal from an April 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.   

In October 2005, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the appellant currently suffers from a bilateral hearing 
impairment as defined by VA regulation due to his period of 
active duty for training to include an injury sustained 
during that time.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
the appellant's period of ACDUTRA.  38 U.S.C.A. §§ 101, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

Prior to the initial denial of his claim, the RO sent 
correspondence to the appellant in September 2003 that 
advised him of what the evidence must show to establish 
entitlement to service-connected compensation benefits and 
described the type of information and evidence that he should 
provide in support of his claim.  The RO also explained to 
the appellant what evidence VA was responsible for obtaining 
and what evidence VA would make reasonable efforts to obtain 
on his behalf.  

The Board notes that the September 2003 VCAA notice letter 
did not address the elements of degree of disability and 
effective date with respect to the appellant's claim.  
Nonetheless, such notice defect constitutes harmless error in 
this case as the appellant's claim is being denied for 
reasons explained in greater detail below and no disability 
rating or effective date will be assigned.  Additionally, the 
Board observes that the appellant was advised regarding the 
assignment of disability ratings and effective dates in the 
April 2007 Supplemental Statement of the Case (SSOC) and 
allowed a period of 60 days to submit additional argument and 
information with respect to his claim; however, the appellant 
did not provide any additional information or evidence.  
Moreover, neither the appellant nor his representative 
asserts any lack of notice with respect to the appellant's 
claim.               

The Board further observes that the RO provided the appellant 
with a copy of the April 2004 rating decision, the June 2004 
Statement of the Case (SOC), and the April 2007 SSOC, which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  Follow up duty-to-assist letters were also 
sent in January 2004, January 2006, and August 2006.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled the 
appellant's October 2005 Travel Board hearing.  The Board 
also observes that the appellant's social security 
administration decision and associated records, a private 
audiological examination report dated in September 2003, and 
a certificate of military service are of record.  

The Board notes that this case was previously remanded to the 
RO in December 2005 so that the RO could make further efforts 
to obtain the appellant's missing service medical records; 
however, the service medical records are not still available.  
The record reflects that the RO sent correspondence to the 
appellant in January 2006 asking him to provide certain 
information in order to help VA take further action on his 
claim.  The appellant responded in correspondence received in 
February 2006.  In August 2006 correspondence, the RO 
explained that it had requested copies of the appellant's 
disability records from Social Security and had made another 
attempt in trying to obtain his missing service medical 
records.  The record reflects that the National Personnel 
Resource Center (NPRC) responded in September 2006 that the 
whereabouts of the appellant's service medical records were 
unknown.  The NPRC had previously responded that the 
disposition of the appellant's service medical records were 
unknown.  Although the RO did not specifically note in 
writing that further attempts to locate the appellant's 
service medical records would be futile, it is clear from the 
multiple negative NPRC responses of record that all efforts 
to obtain the missing records have been exhausted and any 
further attempts to locate the missing records would be 
futile.  Thus, a remand to secure a formal finding of 
unavailability would unnecessarily delay the adjudication of 
the appellant's claim.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
appellant's claim.  However, the Board finds that the 
evidence, which does not show that the appellant definitively 
has a current bilateral hearing impairment as defined by VA 
regulation and does not contain competent evidence showing a 
nexus between ACDUTRA and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  As post-service 
medical records provide no basis to grant this claim as will 
be explained in greater detail below, and in fact provide 
evidence against this claim, the Board finds no basis for a 
VA examination or medical opinion to be obtained.  

The appellant has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to the claim.  The Board further finds 
that the RO substantially complied with its December 2005 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board will proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (West 2002).  As a general matter, service connection 
for a disability on the basis of the merits of such claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2006).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state, under 38 U.S.C. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2006).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a claimant's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the appellant does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  

Where service medical records are presumed destroyed or are 
otherwise unavailable through no fault of the claimant, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt doctrine. 38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).


III.	Analysis 

The appellant seeks entitlement to service connected benefits 
for bilateral hearing loss.  He contends that fluid and 
compressed air injected into his ears during the April 1979 
induction examination caused his hearing loss.  He explains 
that he had severe pain in his left ear after the examination 
which subsided in about two weeks.  He further reports that 
he was found to have 80% hearing loss in his left ear five 
months later during the November 1979 entrance examination 
and was, consequently, denied entrance into active service.  
He also reports that the April 1979 induction examination 
report showed normal hearing.  

The Board notes that it is unclear from the record whether 
the appellant currently has a bilateral hearing impairment as 
defined by VA regulation.  Indeed, the only audiometric 
findings of record are shown in a September 2003 private 
audiological evaluation report and were depicted by graph.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board 
may not interpret graphical representations of audiometric 
data).  While the Board observes that the September 2003 
private audiological report notes that hearing aid options 
were discussed with the appellant and the appellant's SSA 
records also contain references to hearing loss, such 
notations do not clearly establish the presence of bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.              

Even if the appellant suffers from bilateral hearing loss, 
however, there is no competent medical evidence showing that 
his current bilateral hearing impairment resulted from an 
injury sustained during his period of ACDUTRA, as contended 
by the appellant.  Unfortunately, the appellant's service 
medical records are unavailable for review, as explained 
above.  However, the RO has repeatedly asked the appellant to 
submit alternative evidence such as lay statements and 
medical evidence showing a relationship between the 
appellant's hearing loss and his ACDUTRA and the appellant 
has failed to provide any such evidence.  Indeed, the Board 
observes that there is no competent medical evidence showing 
that the appellant has hearing problems due to his reported 
injury during his ACDUTRA period and no medical examiner has 
ever attributed any hearing problems to the appellant's 
period of ACDUTRA.          

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the appellant's 
claim and, consequently, service connection is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the appellant's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


